 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     TACOMA DIVISION

10   ALICE F.,                                             Civil No. 3:19-CV-05932-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision
16
     in regard to Plaintiff’s application for disability insurance benefits under Title II of the Social
17
     Security Act be REVERSED and REMANDED to the Commissioner of Social Security for
18
     further administrative proceedings before an Administrative Law Judge, a de novo hearing, and a
19
     new decision. On remand, the ALJ will re-evaluate the medical opinion evidence, including the
20
     conclusions of Dr. Ford. The ALJ will also re-evaluate the credibility, RFC, and step five
21
     findings, as necessary.
22
              This Court hereby reverses the Commissioner’s decision under sentence four of 42
23
     U.S.C. §405(g) with a remand of the case to the Commissioner for further proceedings. See,
24

     Page 1         ORDER - [3:19-CV-05932-MAT]
 1
     Melkonyan v. Sullivan, 501 U.S. 89 (1991). Plaintiff will be entitled to reasonable attorney fees
 2
     and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), upon proper request
 3
     to this Court.
 4
              DATED this 27th day of March, 2020.
 5

 6

 7
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge
 8

 9
     Presented by:
10
     s/ Jeffrey R. McClain
11
     JEFFREY R. MCCLAIN
     Special Assistant U.S. Attorney
12
     Office of the General Counsel
     Social Security Administration
13
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
14
     Telephone: (888) 810-7609
     Fax: (206) 615-2531
15
     jeffrey.mcclain@ssa.gov
16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05932-MAT]
